



ANADARKO PETROLEUM CORPORATION
SAVINGS RESTORATION PLAN
(As Amended and Restated Effective August 8, 2019)









--------------------------------------------------------------------------------






TABLE OF CONTENTS


Page
ARTICLE I. SCOPE OF PLAN    1
1.01    Background and Purpose    1
1.02    Sources of Payments    2
ARTICLE II. DEFINITIONS    2
2.01    Account    3
2.02    Affiliate    3
2.03    Beneficiary    3
2.04    Board    3
2.05    Code    3
2.06    Code Limits    3
2.07    Committee    4
2.08    Company    4
2.09    Company Matching Contributions    4
2.10    Contribution Rate    4
2.11    ERISA    4
2.12    Effective Date    4
2.13    Eligible Employee    4
2.14    Employee    4
2.15    Employer    4
2.16    Fund    4
2.17    Investment Experience    4
2.18    Key Employee    5
2.19    Limited 415 Participant    5
2.20    Participant    5
2.21    Plan    5
2.22    Plan Year    5
2.23    Post-2004 Savings Restoration Plan Account    5
2.24    PRA Plan    5
2.25    Pre-2005 Savings Restoration Plan Account    5


i    

--------------------------------------------------------------------------------





2.26    Savings Plan    5
2.27    Section 16 Officer    5
2.28    Separation from Service    5
2.29    Valuation Date    5
ARTICLE III. ELIGIBILITY AND PARTICIPATION    6
ARTICLE IV. AMOUNT OF BENEFITS    6
4.01    Post-2004 Savings Restoration Plan Account    6
4.02    Pre-2005 Savings Restoration Plan Account    7
ARTICLE V. HYPOTHETICAL INVESTMENT OPTIONS    7
5.01    Investment of Account in Investment Funds    7
5.02    No Warranties    9
ARTICLE VI. PAYMENT OF BENEFITS    9
6.01    Payment of Participant’s Account    9
6.02    Six-Month Delay    9
6.03    Vesting    9
ARTICLE VII. ADMINISTRATION    9
7.01    Administration by Committee    9
7.02    Administration of Plan    10
7.03    Action by Committee    10
7.04    Delegation    10
7.05    Reliance Upon Information    10
7.06    Rules of Conduct    10
7.07    Legal, Accounting, Clerical and Other Services    10
7.08    Indemnification    11
7.09    Claims Review Procedures    11
7.10    Finality of Determinations; Exhaustion of Remedies    13
7.11    Effect of Committee Action    13
7.12    Effect of Mistake    14
ARTICLE VIII. GENERAL PROVISIONS    14
8.01    Plan Amendment, Suspension and/or Termination    14
8.02    Plan Not an Employment Contract    15
8.03    Non-alienation of Benefits    15
8.04    Special Payment Situations    15


ii    

--------------------------------------------------------------------------------





8.05    Spin-offs    16
8.06    Duty to Provide Data    16
8.07    Tax Consequences Not Guaranteed    17
8.08    Tax Withholding    17
8.09    Incompetency    17
8.10    Severability    17
8.11    Governing Law    17
8.12    Headings    18


iii    

--------------------------------------------------------------------------------






ANADARKO PETROLEUM CORPORATION
SAVINGS RESTORATION PLAN
Article I.
SCOPE OF PLAN
1.01    Background and Purpose. This “Anadarko Petroleum Corporation Savings
Restoration Plan” (the “Plan”) was originally established by Anadarko Petroleum
Corporation (the “Company”) effective as of January 1, 1995. The Company amended
the Plan effective as of January 29, 1998, to add a change of control provision,
and as of January 1, 2005, to reflect certain design changes thereto.
Effective as of August 10, 2006, the Company acquired Kerr-McGee Corporation
(“KMG”). KMG had previously sponsored the Kerr-McGee Corporation Benefits
Restoration Plan (the “KMG Plan”). The KMG Plan provided benefits that were not
payable to eligible employees under its qualified defined contribution plan and
its qualified defined benefit pension plan due to benefit limitations under the
Internal Revenue Code of 1986, as amended (the “Code”). Effective as of January
1, 2007, the Company, acting pursuant to authority granted under the KMG Plan,
spun off and transferred from the KMG Plan the portion of the KMG Plan
representing benefits attributable to eligible employees under its qualified
defined contribution plan (the “KMG Plan Benefits”) and merged such portion of
the KMG Plan with and into the Plan, with the Plan being the survivor.
The Company subsequently amended and restated the Plan generally effective as of
January 1, 2007, primarily for the purposes of (i) incorporating changes
required by Code Section 409A, effective as of January 1, 2005, (ii) designating
certain amounts held under the Plan as being exempt from the requirements of
Code Section 409A as effective January 1, 2005, (iii) incorporating provisions
to reflect the spin-off and transfer of the KMG Plan Benefits into the Plan
effective as of January 1, 2007, and (iv) incorporating certain other design
changes into the Plan. The amended and restated Plan referred to in the
preceding sentence was subsequently amended to incorporate certain design and
administrative changes on July 1, 2010, November 30, 2011, and December 18,
2014. The Company subsequently amended and restated the Plan effective January
1, 2017, to incorporate these amendments and make certain other changes to the
Plan.
Effective as of August 8, 2019, the Company became a wholly-owned subsidiary of
Occidental Petroleum Corporation through a merger. The Plan as set forth herein
constitutes an amendment and restatement of the Plan as in effect immediately
prior to August 8, 2019 (the “Effective Date”) in order to modify certain
provisions of the Plan related to Plan administration in connection with this
merger. This amendment and restatement of the Plan shall be effective as of the
Effective Date.
The Company intends that this amendment and restatement does not constitute a
“material modification” within the meaning of such term under Code Section 409A
with respect to (i) amounts held under the Plan prior to January 1, 2005 that
qualify as exempt from Code Section 409A and (ii) all balances transferred to
the Plan pursuant to the spin-off and transfer of the KMG


1    

--------------------------------------------------------------------------------





Plan Benefits with and into the Plan effective as of January 1, 2007. To the
extent that any amendments incorporated into this amended and restated Plan
document are required for compliance with Code Section 409A as generally
effective January 1, 2005, such amendments shall be effective as of January 1,
2005 or as of such other date that is required by Code Section 409A as provided
herein.
With respect to Participants other than Limited 415 Participants (as such terms
are defined in Article II), the Plan is intended as an unfunded plan to be
maintained primarily for the purpose of providing deferred compensation for a
“select group of management or highly compensated employees” within the meaning
of such phrase for purposes of Sections 201(2), 301(a)(3) and 401(a)(1) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and as
such it is intended that the Plan be exempt from the participation and vesting,
funding, and fiduciary responsibility requirements of Title I of ERISA. The Plan
is also intended to qualify for simplified reporting under U.S. Department of
Labor Regulation Section 2530.104-23, which provides for an alternative method
of compliance for plans described in such regulation. With respect to Limited
415 Participants, the portion of the Plan that provides benefits to such Limited
415 Participants solely due to the limitations applicable to the Savings Plan by
reason of Code Section 415 is intended to be treated as a separate plan that is
an “excess benefit plan” within the meaning of such phrase for purposes of
Sections 3(36) and 4(b)(5) of ERISA. Moreover, the Plan is intended to comply
with the requirements of Code Section 409A for nonqualified deferred
compensation plans to the extent applicable. The Plan is not intended to satisfy
the tax qualification requirements of Code Section 401(a).
1.02    Sources of Payments. Benefits provided by the Plan constitute general
obligations of the Company and shall at all times be subject to the claims of
the general creditors of the Company, in accordance with the terms hereof. No
amounts in respect of such benefits shall be set aside or held in trust, and no
recipient of any benefits shall have any right to have the benefit paid out of
any particular assets of the Company; provided, however, nothing herein shall be
construed to prevent a transfer of funds to a grantor trust for the purpose of
paying any benefits under the Plan.
Any grantor trust established by the Company for benefits under the Plan shall
be subject to the claims of the Company’s general and unsecured creditors in the
event that the Company becomes insolvent. The Company intends that any such
grantor trust shall constitute an unfunded arrangement and thus not affect the
status of the Plan as an unfunded plan that is maintained to provide deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of ERISA.
Benefits payable to Participants and their Beneficiaries under the Plan cannot
be anticipated, assigned (either at law or in equity), alienated, pledged or
encumbered, or subjected to attachment, levy, execution or other legal or
equitable process.
ARTICLE II.    
DEFINITIONS
The masculine gender when used in the Plan shall be deemed to include the
feminine


2    

--------------------------------------------------------------------------------





gender, and the single shall include the plural and vice versa, unless the
context clearly indicates to the contrary. Where capitalized words and phrases
appear in this Plan, they shall have the respective meanings set forth below.
2.01    Account. “Account” means, with respect to a Participant, the notional,
ledger accounts maintained by the Committee under the Plan to reflect such
Participant’s proportionate interest in the Plan. The following accounts shall
be established for each Participant as applicable:
(a)    Pre-2005 Savings Restoration Plan Account; and
(b)    Post-2004 Savings Restoration Plan Account.
2.02    Affiliate. “Affiliate” means:
(a)    Any corporation other than the Company (i.e., either a subsidiary
corporation or an affiliated or associated corporation of the Company), which
together with the Company is a member of a “controlled group” of corporations
pursuant to Code Section 414(b);
(b)    Any organization with which the Company is under “common control”
pursuant to Code Section 414(c);
(c)    Any organization which together with the Company is an “affiliated
service group” pursuant to Code Section 414(m); or
(d)    Any foreign affiliate of the Company which is covered by an agreement
under Code Section 3121(1) pursuant to Code Section 406(a).
2.03    Beneficiary. “Beneficiary” means the recipients of any benefit payable
under the Plan in the event of such Participant’s death. The Participant shall
not have the right to designate a beneficiary under the Plan; rather the
Participant’s Beneficiary hereunder shall be the same as his designated
beneficiary under the Savings Plan.
2.04    Board. “Board” means the then Board of Directors of the Company or any
designated committee of the Board that is duly authorized by the Board to act
under the Plan.
2.05    Code. “Code” means the Internal Revenue Code of 1986, as amended, and
regulations and other authority issued thereunder by the appropriate
governmental authority. References to any section of the Code or the regulations
thereunder shall include reference to any successor section or provision of the
Code or regulations, as applicable.
2.06    Code Limits. “Code Limits” means either a limitation imposed under Code
Section 401(a)(17) or under Code Section 415 with respect to the amount of
compensation or benefits which may be earned or taken into account, as
applicable, under the Savings Plan. Notwithstanding the preceding provisions of
this Section 2.06, with respect to a Limited 415 Participant, for all purposes
of the Plan the term “Code Limits” shall mean solely the limitation imposed by
Code Section 415 on the amount of benefits which may be earned under the Savings
Plan.


3    

--------------------------------------------------------------------------------





2.07    Committee. “Committee” means the committee appointed by the Board to
administer the Plan; provided, however, that if the Board has not appointed a
committee, then each reference herein to the “Committee” shall instead refer to
the Board.
2.08    Company. “Company” means Anadarko Petroleum Corporation, or any
successor in interest thereto.
2.09    Company Matching Contributions. “Company Matching Contributions” has the
meaning assigned to such term in Section 4.01.
2.10    Contribution Rate. “Contribution Rate” means the combined before-tax,
after-tax, Roth, catch-up, and Roth catch-up contribution rate that a
Participant has elected under the Savings Plan.
2.11    ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended. References to any section of ERISA or the regulations
thereunder shall include reference to any successor section of ERISA or
regulations, as applicable.
2.12    Effective Date. “Effective Date” means August 8, 2019, as to this
amendment and restatement of the Plan.
2.13    Eligible Employee. “Eligible Employee” means any Employee who is
currently participating in the Savings Plan and whose benefits under the Savings
Plan are reduced or limited by the Code Limits and/or as a result of deferring
compensation pursuant to any deferred compensation plan maintained by an
Employer and designated by the Company as a deferred compensation plan for
purposes of the Plan. Any Eligible Employee who exceeds the Code Limits due to
the application of Code Section 401(a)(17) must be a member of a “select group
of management or highly compensated employees” for purposes of Title I of ERISA,
as determined by the Board or the Committee.
2.14    Employee. “Employee” means each person who is employed by one or more
Employers, is on an Employer’s payroll and classified as a regular employee, and
whose wages are subject to FICA tax withholding.
2.15    Employer. “Employer” means the Company and any Affiliate which adopts
the Plan in accordance with its applicable provisions. The adopting Employers
are listed in the Adopting Employers Appendix which is attached to the Plan, as
such Appendix may be updated by the Board or the Committee from time to time
without the need for a formal amendment to the Plan.
2.16    Fund. “Fund” means any mutual fund designated by the Committee for the
deemed investment of Account balances pursuant to Article V.
2.17    Investment Experience. “Investment Experience” means the hypothetical
amounts credited (as earnings, gains or appreciation on any hypothetical
investments in Funds or other permitted investment measures) or charged (as
losses or depreciation on any such hypothetical investments) to the
Participant’s Account balance pursuant to Article V.


4    

--------------------------------------------------------------------------------





2.18    Key Employee. “Key Employee” means an employee of an Employer who is
treated as a “Specified Employee” under Code Section 409A(a)(2)(B)(i).
2.19    Limited 415 Participant. “Limited 415 Participant” means any Eligible
Employee whose benefit under the Savings Plan is limited by the limitation
imposed by Code Section 415 and who has not otherwise been designated as a
Participant in the Plan by the Committee pursuant to the provisions of Article
III.
2.20    Participant. “Participant” means an Eligible Employee who meets the
requirements to participate in the Plan in accordance with Article III. The term
“Participant” shall include a Limited 415 Participant except where expressly
provided otherwise in the Plan.
2.21    Plan. “Plan” means the Anadarko Petroleum Corporation Savings
Restoration Plan, as it may be amended from time to time.
2.22    Plan Year. “Plan Year” means the 12-month calendar year beginning on
January 1st and ending on December 31st.
2.23    Post-2004 Savings Restoration Plan Account. “Post-2004 Savings
Restoration Plan Account” means the separate account under the Participant’s
Account as established pursuant to Section 4.01.
2.24    PRA Plan. “PRA Plan” means the Occidental Petroleum Corporation
Retirement Plan.
2.25    Pre-2005 Savings Restoration Plan Account. “Pre-2005 Savings Restoration
Plan Account” means the separate account under the Participant’s Account as
established pursuant to Section 4.02.
2.26    Savings Plan. “Savings Plan” means the Anadarko Employee Savings Plan,
as it may be amended from time to time, which Savings Plan is intended to be a
401(k) plan that is qualified under Code Section 401(a); provided, however, that
for the 2019 Plan Year, the “Savings Plan” means (i) prior to the Effective
Date, the Anadarko Employee Savings Plan and (ii) on and after the Effective
Date, the Occidental Petroleum Corporation Savings Plan and the Occidental
Petroleum Corporation Retirement Plan.
2.27    Section 16 Officer. “Section 16 Officer” means an Eligible Employee who
is subject to Section 16 of the Securities and Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
2.28    Separation from Service. “Separation from Service” means a “separation
from service” within the meaning of Code Section 409A.
2.29    Valuation Date. “Valuation Date” means the date on which a Participant’s
Account balance is valued, which date shall be not less often than as of the
last day of each calendar quarter during the Plan Year, as well as any interim
date as determined by the Committee or Company in its discretion.


5    

--------------------------------------------------------------------------------





ARTICLE III.    
ELIGIBILITY AND PARTICIPATION
Each Eligible Employee who was a Participant in the Plan immediately prior to
the Effective Date shall continue as a Participant in the Plan as of the
Effective Date.
From and after the Effective Date, any Eligible Employee shall be a Participant
only if the Committee (a) determines that such Eligible Employee is a member of
a select group of management or highly compensated employees of the Company or
its Affiliates for purposes of Title I of ERISA and (b) designates such Eligible
Employee as a Participant. Notwithstanding the foregoing, any Eligible Employee
whose benefit under the Savings Plan is limited by the limitation imposed by
Code Section 415 and who is not otherwise designated by the Committee as a
Participant pursuant to the preceding sentence shall automatically participate
in the Plan as a Limited 415 Participant.
ARTICLE IV.    
AMOUNT OF BENEFITS
4.01    Post-2004 Savings Restoration Plan Account. Effective as of January 1,
2005, the Company established, or shall establish, a separate account under the
Account for each affected Participant, entitled the “Post-2004 Savings
Restoration Plan Account.” The Participant’s Post-2004 Savings Restoration Plan
Account shall be credited with any amount of the Participant’s “Restoration
Account” balance held under the Plan as of December 31, 2004 that was not vested
as of December 31, 2004, as well as any contributions made on such Participant’s
behalf on and after January 1, 2005. Prior to January 1, 2017, the Participant’s
Post-2004 Savings Restoration Plan Account was also credited with any balance in
the Participant’s “Post-2004 KMG Plan Benefits Account” (as such term was
defined in the Plan immediately prior to January 1, 2017), which latter account
was then eliminated.
With respect to each Plan Year beginning on and after January 1, 2005 (or such
later Plan Year as an individual becomes a Participant), the Committee shall
credit to the Participant’s Post-2004 Savings Restoration Plan Account an amount
equal to the excess, if any, of (a) over (b), where:
(a)    equals the Company Matching Contributions which would have been allocated
to such Participant’s account under the Savings Plan if the Savings Plan had
been administered without regard to (i) the Code Limits and (ii) with respect to
a Participant other than a Limited 415 Participant, any elective salary and/or
bonus compensation arrangement maintained by an Employer which has been
designated by the Company as a deferred compensation plan for purposes of the
Plan; and
(b)    equals the amount of Company Matching Contributions which were in fact
allocated for such Plan Year to the account of such Participant under the
Savings Plan (without regard to earnings thereon).


6    

--------------------------------------------------------------------------------





In determining the amount to be credited to a Participant’s Post-2004 Savings
Restoration Plan Account for any Plan Year, the following rules are applicable:
(w)    for purposes of the Plan, including this Section 4.01, the term “Company
Matching Contributions” shall include and encompass (i) prior to the Effective
Date, any Employer Safe-Harbor Contributions, PWA Contributions and Employer
Post-2013 Matching Contributions provided for under the Savings Plan (as such
terms are defined in the Anadarko Employee Savings Plan) and (ii) on and after
the Effective Date, Matching Contributions (as this term is defined in the
Occidental Petroleum Corporation Savings Plan and PWA Employer Contributions (as
this term is defined in the Occidental Petroleum Retirement Plan);
(x)    except with respect to Company Matching Contributions associated with PWA
Contributions or PWA Employer Contributions, the Participant shall only be
entitled to allocations to his Post-2004 Savings Restoration Plan Account if he
has made the maximum elective deferrals to the Savings Plan under Code Section
402(g) or the maximum elective contributions permitted under the terms of the
Savings Plan for such Plan Year;
(y)    the Participant’s Contribution Rate shall be the rate the Plan utilizes
to determine the Participant’s benefit under the Plan; and
(z)    the Participant’s compensation shall be deemed to be (i) prior to the
Effective Date, his “Base Compensation” as determined under the Anadarko
Petroleum Corporation Employee Savings Plan and (ii) on and after the Effective
Date, his “Earnings” as determined under the Occidental Petroleum Corporation
Savings Plan, or his “Compensation” as determined under the Occidental Petroleum
Corporation Retirement Plan, as applicable; provided, however, that, with
respect to a Participant other than a Limited 415 Participant, such
determination shall be made without regard to the dollar limit under Code
Section 401(a)(17) as in effect for the Plan Year.
4.02    Pre-2005 Savings Restoration Plan Account. Effective as of January 1,
2005, the Company established for each affected Participant a separate account
under the Account, entitled the “Pre-2005 Savings Restoration Plan Account”. The
Company credited to the Pre-2005 Savings Restoration Plan Account the total
value of the Participant’s account balance held under the Plan as of December
31, 2004, and such Account shall share in allocated Investment Experience after
such date. The Participant’s Pre-2005 Savings Restoration Plan Account is
intended by the Company to be credited only with amounts that are considered to
be “earned and vested” not later than December 31, 2004, within the meaning of
Code Section 409A, and thus not subject to Section 409A. No additional
contributions shall be made to the Participant’s Pre-2005 Savings Restoration
Plan Account after December 31, 2004; provided, however, that, prior to January
1, 2017, the Participant’s Pre-2005 Savings Restoration Plan Account was also
credited with any balance in the Participant’s “Pre-2005 KMG Plan Benefits
Account” (as such term was defined in the Plan immediately prior to January 1,
2017), which latter account was then eliminated.
ARTICLE V.    
HYPOTHETICAL INVESTMENT OPTIONS
5.01    Investment of Account in Investment Funds. The Committee, in its
discretion, may permit all Participants to request that their entire Account
balances (vested and unvested) be invested


7    

--------------------------------------------------------------------------------





in any one or a combination of Funds which have been selected and designated by
the Committee as being available for hypothetical investments under the Plan. If
a Participant does not elect to invest all or any portion of his Account balance
in Funds, the portion of such Account balance that is not directed by the
Participant for investment shall automatically be deemed to be invested in the
default Fund investment option selected by the Committee. All investments
hereunder shall be considered assets of the Company, and the Participant shall
remain subject to all applicable provisions of the Plan including, without
limitation, Section 1.02.
The Investment Experience posted and credited to each Participant’s Account
shall be based solely on the Investment Experience of the actual Funds in which
the Participant’s Account balance is deemed to be invested. Investment
Experience shall be promptly posted and credited to the Participant’s Account by
the Company as of each Valuation Date.
As authorized by the Committee, each Participant shall have the right to elect
hypothetical investments of his Account balance. The Committee (or its delegate)
shall prescribe such procedures as it considers necessary to direct the deemed
investment of the Participants’ Account balances. Each Participant’s Account
shall be credited or debited with the increase or decrease in the realizable net
asset value of the designated Funds in which such Account balance is deemed to
be invested.
Subject to such limitations as may from time to time be required by law, imposed
by the Committee or contained elsewhere in the Plan, and subject to such
operating rules and procedures as may be imposed from time to time by the
Committee, each Participant may communicate requests regarding the deemed
investment of his Account balance between and among the designated Funds.
Investment directions shall designate the percentage (in any whole percent
multiples) of the Participant’s Account balance that is requested for investment
in such Funds, subject to the following rules:
(a)    All amounts credited to the Participant’s Account shall be deemed to be
invested in accordance with the Participant’s then-effective investment
direction. As of the effective date of any accepted new investment request, the
Participant’s Account balance at that date shall be reallocated among the
designated Funds according to the percentages specified in the new investment
request unless and until a subsequent investment request becomes effective.
(b)    If the Committee (or its delegate) receives an initial or revised
investment request that it deems to be incomplete, unclear, or improper, the
Participant’s investment request then in effect shall remain in effect (or, in
the case of a deficiency in an initial investment direction, the Participant
shall be deemed to have invested in the default Fund investment option selected
by the Committee), unless the Committee (or its delegate) permits the
application of corrective action prior thereto.
(c)    If the Committee (or its delegate) possesses at any time directions as to
the deemed investment of less than all of a Participant’s Account, the
Participant shall be deemed to have requested that the undesignated portion of
his Account balance be deemed for investment in the default Fund investment
option selected by the Committee.


8    

--------------------------------------------------------------------------------





(d)    Each Participant, as a condition to his participation in the Plan, agrees
to indemnify and hold harmless the Company and the Committee, and their
representatives, delegates and agents, from and against any investment losses or
damages of any kind relating to, or arising out of, the deemed investment of the
Participant’s Account balance under the Plan.
No assurances are provided by any person or entity that any investment results
will be favorable and, as with most investments, there is a risk of loss. All
investment earnings or losses resulting from the Participant’s deemed
investments shall be periodically posted to his Account by the Company as
allocable Investment Experience.
5.02    No Warranties. The Board, Committee, Employer and its Affiliates and
officers of the Employer and its Affiliates do not warrant or represent in any
respect that the value of any Participant’s Account will increase and not
decrease. Each Participant assumes all related investment risk in connection
with any change in value.
ARTICLE VI.    
PAYMENT OF BENEFITS
6.01    Payment of Participant’s Account. Payment of any Participant’s Account
balance shall be made at one time (in the form of a lump-sum payment) within
ninety (90) days following the Participant’s Separation from Service.
6.02    Six-Month Delay. Notwithstanding any provision herein to the contrary,
distributions with respect to the portion of a Key Employee’s Post-2004 Savings
Restoration Plan Account shall not be made to a Key Employee upon his Separation
from Service before the date which is six months after the date of such
Separation from Service (or, if earlier, the date of death of the Key Employee).
6.03    Vesting. A Participant shall be 100% vested in his entire Account at all
times, except the portion of the Account attributable to PWA Contributions made
under the Savings Plan shall vest in accordance with the vesting schedule in the
Savings Plan for PWA Contributions. The amount credited to a Participant’s
Account which is not vested upon the Participant’s Separation from Service shall
be forfeited. Notwithstanding the preceding provisions of this Section 6.03,
(a) each Eligible Employee who becomes a Participant on or after the Effective
Date shall be 100% vested in his entire Account (including the portion of his
Account attributable to PWA Contributions or made under the Savings Plan) at all
times, and (b) each Participant in the Plan as of the Effective Date who is
employed by an Employer or any Affiliate on such date shall retroactively become
100% vested in each credit to his Account attributable to PWA Contributions made
under the Savings Plan as of the date of such credit and shall be 100% vested in
his entire Account (including the portion of his Account attributable to PWA
Contributions or made under the Savings Plan) at all times from and after the
Effective Date.
ARTICLE VII.    
ADMINISTRATION
7.01    Administration by Committee. The Committee shall be the plan
administrator with respect to the Plan, except that for all matters (including,
without limitation, interpretation of the Plan) directly relating to
participation, claims or benefits associated with individuals who are then


9    

--------------------------------------------------------------------------------





Section 16 Officers, the Committee shall be the Executive Compensation Committee
of the Board of Directors of Occidental Petroleum Corporation.
The members of the Committee shall not receive any special compensation for
serving in their capacities as members, but shall be reimbursed by the Company
for any reasonable expenses incurred in connection therewith. No bond or other
security need be required of the Committee or any member thereof.
7.02    Administration of Plan. The Committee shall operate, administer,
interpret, construe and construct the Plan, including correcting any defect,
supplying any omission or reconciling any inconsistency. The Committee shall
have all powers necessary or appropriate to implement and administer the terms
and provisions of the Plan, including the power to make findings of fact. The
determination of the Committee as to the proper interpretation, construction, or
application of any term or provision of the Plan shall be final, binding, and
conclusive with respect to all interested persons.
7.03    Action by Committee. A majority of the members of the Committee shall
constitute a quorum for the transaction of business, and the vote of a majority
of those members present at any meeting at which a quorum is present shall
decide any question brought before the meeting and shall be the act of the
Committee. In addition, the Committee may take any other action otherwise proper
under the Plan by an affirmative vote, taken without a meeting, of a majority of
its members.
7.04    Delegation. The Committee may, in its discretion, delegate one or more
of its duties to its designated agents including, without limitation, to
Employees.
7.05    Reliance Upon Information. No member of the Committee shall be liable
for any decision, action, omission, or mistake in judgment, provided that he
acted in good faith in connection with administration of the Plan. Without
limiting the generality of the foregoing, any decision or action taken by the
Committee in reasonable reliance upon any information supplied to it by the
Board, any Employee, the Employer, the Employer’s legal counsel, or the
Employer’s independent accountants, shall be deemed to have been taken in good
faith.
The Committee may consult with legal counsel, who may be counsel for the
Employer or other counsel, with respect to its obligations or duties hereunder,
or with respect to any action, proceeding or question at law, and shall not be
liable with respect to any action taken, or omitted, in good faith pursuant to
the advice of such counsel.
7.06    Rules of Conduct. The Committee shall adopt such rules for the conduct
of its business and the administration of the Plan as it considers desirable,
provided they do not conflict with the provisions of the Plan.
7.07    Legal, Accounting, Clerical and Other Services. The Committee may
authorize one or more of its members or any agent to act on its behalf, and may
contract for legal, accounting, clerical and other services to effectuate its
duties under the Plan. The Committee shall keep records reflecting its
administration of the Plan, which shall be subject to review or audit by the
Company


10    

--------------------------------------------------------------------------------





at any time. The Company shall pay all the expenses of the Committee and the
other expenses of administering the Plan.
7.08    Indemnification. The officers and directors of the Company, the members
of the Committee, and any Employees who have been assigned duties hereunder
regarding administration of the Plan, shall each be indemnified and held
harmless by the Company from and against (a) any and all losses, costs,
liabilities, or expenses (including reasonable attorney’s fees) that may be
imposed upon or reasonably incurred by any such person in connection with, or
resulting from, any claim, action, suit, or other proceeding to which he is or
may be a party, or in which he is or may otherwise be involved, by reason of any
action or failure to act under the Plan, and (b) any and all amounts paid by
such person in settlement with the Company’s written approval, or paid in
satisfaction of a judgment in any such action, suit, or other proceeding;
provided, however, the foregoing indemnification provisions shall not be
applicable to any indemnified person if the loss, cost, liability, or expense is
due to such person’s fraud, gross negligence or willful misconduct.
7.09    Claims Review Procedures
(a)    Filing a Claim. A Participant or his authorized representative hereafter
(“Claimant”) may file a claim for benefits under the Plan by filing a written
claim, identified as a claim for benefits, with the Committee. In addition, the
Committee may treat any writing or other communication received by it as a claim
for benefits, even if the writing or communication is not identified as a claim
for benefits.
(b)    Acknowledgement of Receipt of Claim. The Committee will send the Claimant
a letter acknowledging the receipt of any communication that it treats as a
claim for benefits. If the Claimant fails to receive such an acknowledgement
within 60 days after making a claim, the Claimant should contact the Committee
to determine whether the claim has been received and identified as a claim for
benefits.
(c)    Approval of Claim. A claim is considered approved only if its approval is
communicated in writing to a Claimant. If a Claimant does not receive a response
to a claim for benefits within the applicable time period, the Claimant may
proceed with an appeal under the procedures described in Section 7.09(e).
(d)    Denial of Claim. If a claim is denied in whole or in part, the Committee
will notify the Claimant of its decision by written notice, in a manner
calculated to be understood by the Claimant.
(1)    Timing of Notice. The notice of denial must be given within 90 days after
the claim is received by the Committee. If special circumstances (such as a
hearing) require a longer period, the Claimant will be notified in writing,
before the expiration of the 90-day period, of the expected decision date and
the reasons for an extension of time; provided, however, that no extensions will
be permitted beyond 90 days after expiration of the initial 90-day period.
(2)    Content of Notice. The notice will set forth:
(A)    the specific reasons for the denial of the claim;


11    

--------------------------------------------------------------------------------





(B)    a reference to specific provisions of the Plan on which the denial is
based;
(C)    a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary; and
(D)    an explanation of the procedure for review of the denied or partially
denied claim, including the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.
(e)    Request for Review of Denial. Upon denial of a claim in whole or in part,
a Claimant has the right to submit a written request to the Committee for a full
and fair review of the denied claim, and upon request and free of charge, to
reasonable access and copies of all documents, records, and other information
relevant to the Claimant’s claim for benefits and may submit issues and comments
in writing.
(1)    Scope of Review. The review takes into account all comments, documents,
records, and other information submitted by the Claimant relating to the claim,
without regard to whether such information was submitted or considered in the
initial benefit determination.
(2)    Timing of Request for Review. A request for review of a claim must be
submitted within 60 days of receipt by the Claimant of written notice of the
denial of the claim (or, if the Claimant has not received a response to the
initial claim, within 150 days of the filing of the initial claim). If the
Claimant fails to file a request for review within 60 days of the denial
notification (or deemed denial after 150 days), the claim under the Plan is
forever abandoned and the Claimant is precluded from reasserting it.
(3)    Contents of Request for Review. If the Claimant files a request for
review, his request must include a description of the issues and evidence he
deems relevant. Failure to raise issues or present evidence on review will
preclude those issues or evidence from being presented in any subsequent
proceeding or judicial review of the claim.
(f)    Denial Upon Review
(1)    Timing of Denial Notice. The Committee must render its decision on the
review of the claim no more than 60 days after the Committee’s receipt of the
request for review, except that this period may be extended for an additional 60
days if the Committee determines that special circumstances (such as a hearing)
require such extension. If an extension of time is required, written notice of
the expected decision date and the reasons for the extension will be furnished
to the Claimant before the end of the initial 60-day period.
(2)    Contents of Denial. If the Committee issues a negative decision, it shall
provide a prompt written decision to the Claimant setting forth:
(A)    the specific reason or reasons for the adverse determination;


12    

--------------------------------------------------------------------------------





(B)    a reference to specific Plan provisions on which the adverse
determination was made;
(C)    a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the Claimant’s claim for benefits; and
(D)    a statement describing any voluntary appeal procedures offered by the
Plan and the Claimant’s right to obtain the information about such procedures
and a statement of the Claimant’s right to bring an action under ERISA Section
502(a).
(3)    Authority of Committee. To the extent of its responsibility to review the
denial of benefit claims, the Committee has full authority to interpret and
apply in its discretion the provisions of the Plan. The decision of the
Committee is final and binding upon any and all Claimants and any person making
a claim through or under them.
(g)    Limits on Right to Judicial Review. A Claimant must follow the claims
procedures described by this Section 7.09 before taking action in any other
forum regarding a claim for benefits under the Plan. Any lawsuit or other legal
action that is initiated by a Claimant under the Plan must be brought by the
Claimant no later than one (1) year following a final decision on the claim for
benefits under these claims procedures. The one-year statute of limitations on
causes of action for benefits applies in any forum where a Claimant initiates
such action. If a civil action is not filed within this period, the Claimant’s
benefit claim is deemed permanently waived and abandoned.
(h)    Other Claims. Any other claims that arise under or in connection with the
Plan, even though not claims for benefits, must be filed with the Committee and
are considered in accordance with the claims and appeals procedures in this
Section 7.09.
7.10    Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
Section 7.09 shall be final and binding on all Claimants and other interested
persons and entities. No legal action for benefits under the Plan shall be
brought unless and until the Claimant has exhausted his remedies under Section
7.09. In any such legal action, the Claimant may only present evidence and
theories which the Claimant presented during the claims procedures under Section
7.09. Any claims which the Claimant does not in good faith pursue though the
review stage of these procedures shall be treated as having been irrevocably
waived. Judicial review of a Claimant’s denied claim shall be limited to a
determination of whether the denial was an abuse of discretion based only on the
evidence and theories that the Claimant presented during the claims procedure.
7.11    Effect of Committee Action. The Plan shall be interpreted by the
Committee in accordance with its terms and provisions. The Committee has the
reserved discretion under the Plan to make any findings of fact it deems
necessary or appropriate in the administration of the Plan, and shall have the
discretion to interpret or construe ambiguous, unclear or implied (but omitted)
terms in any fashion it deems to be appropriate in its sole judgment. The
validity of any such finding of fact, interpretation, construction or decision
shall not be given de novo review if challenged in


13    

--------------------------------------------------------------------------------





court, by arbitration or in any other forum, and shall be upheld unless clearly
arbitrary or capricious. To the extent the Committee has been granted
discretionary authority under the Plan, the Committee’s prior exercise of such
authority shall not obligate it to exercise its authority in a like fashion
thereafter. If, due to errors in drafting, any Plan provision does not
accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined by the Committee
in its sole and exclusive judgment, the provision shall be considered ambiguous
and shall be interpreted by the Committee in a fashion consistent with its
intent, as determined by the Committee in its sole discretion. The Committee,
without the need for the Board’s approval, may amend the Plan retroactively to
cure any such ambiguity as deemed necessary or appropriate by the Committee.
This Section 7.11 may not be invoked by any Claimant or other person to require
the Plan to be interpreted in a manner which is inconsistent with its
interpretation by the Committee. All actions taken and all determinations made
in good faith by the Committee shall be final and binding upon all Claimants and
other persons claiming any interest in or under the Plan.
7.12    Effect of Mistake. If, in the sole opinion of the Committee, a mistake
occurred affecting (a) the eligibility of an Eligible Employee or a Participant
or (b) the amount of benefit payments to, or on behalf of, a Participant or
Claimant, the Committee shall, to the extent it deems appropriate and
practicable, cause an adjustment to be made to correct such mistake.
ARTICLE VIII.    
GENERAL PROVISIONS
8.01    Plan Amendment, Suspension and/or Termination. The Board may, in its
discretion, from time to time, amend, suspend or terminate in whole or in part,
and if terminated, reinstate any or all of the provisions of the Plan, except
that no amendment, suspension or termination may apply so as to decrease the
payment to any Participant (or Beneficiary) of any benefit under this Plan
accrued prior to the effective date of such amendment, suspension or
termination. The Board may delegate to any officer of the Company or of
Occidental Petroleum Corporation, the authority to execute an amendment to the
Plan that has been approved by the Board. Further, the Plan may be amended by
the Committee as prescribed in Section 7.11.
Upon termination of the Plan, distribution of benefits shall be made to
Participants and Beneficiaries in the manner and at the time described in the
Plan, unless one of the following termination events occurs, in which case, all
such amounts shall be distributed in a lump sum upon termination, or upon the
earliest date allowable under Code Section 409A: (1) the Company’s termination
and liquidation of the Plan within 12 months of a corporate dissolution taxed
under Code Section 331, or with the approval of a bankruptcy court; (2) the
Company’s termination and liquidation of the Plan pursuant to irrevocable action
taken by the Company within the 30 days preceding or 12 months following a
change in control event (within the meaning of Code Section 409A), provided that
all agreements, methods, programs, and other arrangements sponsored by the
Company that are aggregated under Code Section 409A are terminated and
liquidated with respect to each Participant that experiences the change in
control event; or (3) the Company’s termination and liquidation of the Plan,
provided that (a) the termination and liquidation does not occur proximate to a
downturn in the financial health of the Company, (b) the Company terminates and
liquidates


14    

--------------------------------------------------------------------------------





all agreements, methods, programs, and other arrangements sponsored by the
Company that would be aggregated under Code Section 409A if the same Participant
had deferrals of compensation under all of the agreements, methods, programs,
and other arrangements sponsored by the Company that are terminated and
liquidated, (c) no payments in liquidation of the Plan are made within 12 months
of the date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan other than payments that would have been payable absent the
termination and liquidation, (d) all payments are made within 24 months of the
date the Company takes all necessary action to irrevocably terminate and
liquidate the Plan, and (e) the Company does not adopt a new plan that would be
aggregated with any terminated and liquidated plan under Code Section 409A if
the same Participant participated in both plans, at any time within three years
following the date the Company takes all necessary action to irrevocably
terminate and liquidate the Plan.
8.02    Plan Not an Employment Contract. The Plan is strictly a voluntary
undertaking on the part of the Company and does not constitute a contract of
employment between the Company or its Affiliates and any Eligible Employee, or
consideration for, or an inducement or condition of, the employment of an
Eligible Employee. Nothing contained in the Plan shall give any Eligible
Employee the right to be retained in the service of the Company or its
Affiliates or to interfere with or restrict the right of the Company or its
Affiliates, which is hereby expressly reserved, to discharge or retire any
Eligible Employee at any time for any reason not prohibited by law, without the
Company or its Affiliates being required to show cause for the termination.
Participation in the Plan shall not give any Eligible Employee any right or
claim to any benefit hereunder except to the extent such right has specifically
become fixed under the terms of the Plan. The doctrine of substantial
performance shall have no application to Eligible Employees, Participants or
Beneficiaries.
8.03    Non-alienation of Benefits. Except as provided in this Section 8.03 and
to the extent permitted by law, benefits payable under the Plan shall not,
without the Committee’s prior consent, be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge,
garnishment, execution, or levy of any kind, either voluntary or involuntary. An
unauthorized attempt to charge or otherwise dispose of any right to benefits
hereunder shall be subject to seizure by legal process resulting from any
attempt by creditors of, or claimants against, any Participant (or Beneficiary),
or any person claiming under or through the foregoing, to attach any Account
balance under the Plan. Notwithstanding the foregoing, the anti-alienation
restrictions of this Section 8.03 shall not apply to “qualified domestic
relations order” (“QDRO”) as described in Code Section 414(p). The Committee
shall establish procedures to determine whether domestic relations orders
submitted to the Committee are QDROs and to administer distributions under any
valid QDROs. Nothing in this Section 8.03 shall preclude the Company or its
Affiliates from withholding from amounts payable to a Participant or his
Beneficiary under the Plan any amount that the Participant owes to the Company
or its Affiliates, regardless of whether such amount is related to the Plan.
8.04    Special Payment Situations. The following provisions shall apply to the
extent permitted under Code Section 409A.
(a)    Missing Participant or Beneficiary. Payment of benefits to the person
entitled thereto may be sent by first class mail, address correction requested,
to the last known address on file with the Committee. If, within two months from
the date of issuance of the payment, the payment


15    

--------------------------------------------------------------------------------





letter cannot be delivered to the person entitled thereto or the payment has not
been negotiated, the payment shall be treated as forfeited. However, if the
person to whom the benefit became payable subsequently appears and identifies
himself to the satisfaction of the Committee, the amount forfeited (without
earnings thereon) shall be distributed to the person entitled thereto. The right
of any person to restoration of a benefit which was forfeited pursuant to this
Section 8.04(a) shall cease upon termination of the Plan.
(b)    Private Investigators. If the Committee retains a private investigator or
other person or service to assist in locating a missing person, all costs
incurred for such services shall be charged against the benefit to which the
missing person was believed to be entitled and the benefit shall be reduced by
the amount of the costs incurred, except as the Committee may otherwise direct
in its discretion.
(c)    Delayed Payment. Payments to Participants or Beneficiaries may be
postponed by the Committee until any anticipated taxes, expenses, or amounts to
be paid under a qualified domestic relations order have been paid in full or
until it is determined that such charges will not be imposed. A payment to a
Participant or Beneficiary may also be delayed in the event payment might defeat
an adverse potential or asserted claim by some other person to the payment. The
cost incurred by the Company in dealing with any such adverse claim shall be
charged against the benefit to which the claim relates, except as the Committee
may otherwise direct in its discretion.
8.05    Spin-offs. If a Participant ceases to be employed by the Company or its
Affiliates because of the disposition by the Company or its Affiliates of its
interest in a subsidiary, plant, facility or other business unit, or if an
entity which employs a Participant ceases to be an Affiliate, such Participant’s
employment shall be considered terminated for all Plan purposes. To the extent
permitted under Code Section 409A, this Section 8.05 shall not apply to the
extent it is overridden by any contrary or inconsistent provision in the
applicable sales documents (or any related documents), whether adopted before or
after the sale, as determined by the Committee in its discretion and, if so
determined, any such contrary or inconsistent provision shall instead apply and
be incorporated into the Plan by this reference.
8.06    Duty to Provide Data
(a)    Data Requests. Every person with an interest in the Plan or claiming
benefits under the Plan shall furnish the Committee, on a timely and accurate
basis, with such documents, evidence or information as it considers necessary or
desirable for the purpose of administering the Plan. The Committee may postpone
payment of benefits (without accrual of any interest or other earnings) until
such information and such documents have been furnished.
(b)    Addresses. Every person claiming a benefit under the Plan shall give
written notice to the Committee of his post office address and each change of
post office address. Any communication, statement or notice addressed to such a
person at his latest post office address as filed with the Committee will, on
deposit in the United States mail with postage prepaid, be as binding upon such
person for all purposes of the Plan as if it had been received, regardless of
whether it is actually received or it is alleged not to have been received. If a
person fails to give notice of


16    

--------------------------------------------------------------------------------





his correct address, the Committee, the Company and its Affiliates shall not be
obliged to search for, or to ascertain, his whereabouts.
(c)    Failure to Comply. If benefits which are otherwise currently payable
cannot be paid to the person entitled to the benefits because the individual has
failed to comply with this Section 8.06 or any other Plan provision relating to
his claim for benefits, any unpaid past due amount shall be forfeited on the
individual’s death or presumed death.
8.07    Tax Consequences Not Guaranteed. The Company does not warrant that this
Plan will have any particular tax consequences for Participants or Beneficiaries
and shall not be liable to them if tax consequences they anticipate do not
actually occur. The Employer shall have no obligation to indemnify a Participant
or Beneficiary for lost tax benefits (or other damage or loss) in the event
benefits are cancelled as permitted under Section 8.01, or accelerated due to
change in Plan design or funding, e.g., establishment of a “secular trust.”
8.08    Tax Withholding. The Company or other payor shall withhold from a
benefit payment under the Plan any Federal, state or local taxes required by law
to be withheld with respect to such payment, and may withhold such sum as the
payor may reasonably estimate as necessary to cover any taxes for which the
Employer may be liable or which it determines may be assessed with regard to
such payment.
8.09    Incompetency. Any person receiving or claiming benefits under the Plan
shall be conclusively presumed to be mentally competent until the date on which
the Committee receives a written notice, in an acceptable form and manner, that
such person is incompetent and a guardian or other person legally vested with
the care of his estate has been appointed. If the Committee finds that any
person to whom a benefit is payable under the Plan is unable to care for his
affairs because of any disability or infirmity and no legal guardian of such
person’s estate has been appointed, any payment due may be paid to the spouse, a
child, a parent, a sibling, or to any other person or entity deemed by the
Committee to have incurred expense for such person otherwise entitled to
payment. Any such payment shall be a complete discharge of any liability under
the Plan to the full extent of such payment. If a guardian of the estate of any
person receiving or claiming benefits under the Plan shall be appointed by a
court of competent jurisdiction, then benefit payments may be made to such
guardian provided that proper proof of appointment and qualification is
furnished in such form and manner as acceptable to the Committee. Any such
payment shall be a complete discharge of any liability therefor under the Plan.
8.10    Severability. If any provision of the Plan is held invalid or illegal
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision was not contained. The Company shall have the
privilege and opportunity to correct and remedy such questions of illegality or
invalidity by amendment.
8.11    Governing Law. This Plan is subject to ERISA, but is exempt from most
parts of ERISA since it is, in part, an excess benefit plan and the balance of
the Plan is an unfunded, deferred compensation plan that is maintained for a
select group of management or highly compensated employees for purposes of Title
I of ERISA. In no event shall any references to ERISA in the Plan


17    

--------------------------------------------------------------------------------





be construed to mean that the Plan is subject to any particular provisions of
ERISA. The Plan shall be governed and construed in accordance with the laws of
the State of Texas without regard to its conflicts of law provisions, except to
the extent such laws are preempted by ERISA or other applicable federal law.
8.12    Headings. The headings of Articles and Sections herein are included
solely for convenience of reference, and, if there is any conflict between such
headings and the text of the Plan, the text shall control and govern.
[Signature page follows.]


18    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Anadarko Petroleum Corporation has caused this amended and
restated Plan to be adopted and executed by its duly authorized officer
effective as of the Effective Date.


ANADARKO PETROLEUM CORPORATION
By:    /s/ Marcia E. Backus    
Name:    Marcia E. Backus    
Title:    Senior Vice President    
    




19    

--------------------------------------------------------------------------------






ADOPTING EMPLOYERS APPENDIX


As of the Effective Date, the Company is the only adopting Employer under the
Plan.


        